       Case 3:18-cr-00432-CCC Document 55 Filed 05/07/19 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF PUERTO RICO

UNITED STATES OF AMERICA                     Criminal no. 18-432 (CCC)
  Plaintiff,

v.

CARLOS O. TORRES-PAGÁN (2)

     Defendant.

                    Motion for Authorization to file CJA Voucher

TO THE HONORABLE COURT:

        Comes now the defendant, Mr. Torres-Pagán, and respectfully states and prays as

follows:

     1. The undersigned counsel was appointed to represent Mr. Torres-Pagán on July 17,

2018, under the Criminal Justice Act. (See Docket Entry # 17).

     2. On March 15, 2019, Ms. Jennie Espada made her appearance to represent Mr.

Torres-Pagán as retained counsel.

     3. The Court allowed the undersigned to withdraw from representing Mr. Torres

Pagán on March 18, 2019. (See Minutes of Proceedings, Docket Entry #49).

        WHEREFORE, it is respectfully requested that this Honorable Court to

authorize the undersigned to present his final CJA Voucher fro the work completed on

behalf of Mr. Torres-Pagán during our appointment.

        RESPECTFULLY SUBMITTED.

In San Juan, Puerto Rico, this 7th day of May 2019.

        I HEREBY CERTIFY, that on this date the present document has been filed

electronically and is available for viewing and downloading from the Court’s CFM/ECF
     Case 3:18-cr-00432-CCC Document 55 Filed 05/07/19 Page 2 of 2




system by U.S. Attorney’s Office.

                              s/ Diego H. Alcalá Laboy
                                Diego H. Alcalá Laboy
                                   P.O. Box 12247
                                 San Juan, PR 00914
                                 Tel.: (787) 432-4910
                                USDC-PR No. 300504
                             dalcala@defensorialegal.com
